  Case 19-23948-CMB          Doc 74 Filed 03/02/21 Entered 03/02/21 15:26:13               Desc Main
                                   Document      Page 1 of 1
                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In re:                                                       Bankruptcy No. 19-23948-CMB
 ANTHONY J. DERCOLE
        Debtor(s)                                             Chapter 13

 ANTHONY J. DERCOLE                                           Document No:
     Movant(s)
                                                              Related to Document No. 73
        vs.

 THE BANK OF NEW YORK MELLON
 CARRINGTON MORTGAGE SERVICES, LLC
 RONDA J. WINNECOUR, TRUSTEE
      Respondent(s)

                     DEBTOR’S MOTION FOR LMP STATUS CONFERENCE

       The Debtor, Anthony J. Dercole (“Movant”), moves the Court to schedule a status conference for
the LMP in this case, and in support therof avers the following:

       1.       On February 26, 2021, Movant filed an amended Loss Mitigation Status Report at
Document No. 73.
       2.       Movant believes that The Bank of New York Mellon and Carrington Mortgage Services,
LLC (together “Respondents”) are being uncooperative in the LMP process in this case.
       3.       Movant is therefore requesting Court intervention to schedule a status conference.
       4.       Movant believes that Respondents’ good faith participation is needed to reach a loan
modification.

       WHEREFORE, Movant requests the Court schedule a status conference for the LMP and order
any such further relief as the Court deems just and proper.

                                                     Respectfully submitted,

                                                     MOYNIHAN LAW PC

Dated: March 2, 2021                          By:    /s/ Mark G. Moynihan
                                                     Mark G. Moynihan
                                                     PA ID No. 307622
                                                     2 Chatham Center, Suite 230
                                                     Pittsburgh, PA 15219
                                                     Phone: (412) 889-8535
                                                     Fax: (800) 997-8192
                                                     Email: mark@moynihanlaw.net

                                                     Attorney for Debtor(s)/Movant(s)
